 



EXHIBIT 10.27
AMENDMENT NO. 7
TO THE
GENUINE PARTNERSHIP PLAN
     This Amendment to the Genuine Partnership Plan is adopted by Genuine Parts
Company (the “Company”), effective as of the dates set forth herein.
WITNESSETH:
     WHEREAS, the Company maintains the Genuine Partnership Plan (the “Plan”),
as amended and restated effective January 1, 2001, and such Plan is currently in
effect;
     WHEREAS, Section 11.01 of the Plan authorizes the Pension and Benefits
Committee to amend the Plan;
     NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended as follows:
1.
      Effective August 1, 2005, the definition of “Beneficiary” in Article 2 of
the Plan is hereby revised to read as follows:
Beneficiary shall mean, for unmarried Participants, any individual, trust or
estate designated by the Participant in accordance with procedures established
by the Committee to receive any distribution to which the Participant is
entitled under the Plan in the event of the Participant’s death. The Committee
may require certification by a Participant in any form it deems appropriate of
the Participant’s marital status prior to accepting or honoring any Beneficiary
designation. Any Beneficiary designation shall be void if the Participant
revokes the designation or marries. Any Beneficiary designation shall be void to
the extent it conflicts with the terms of a qualified domestic relations order.
If an unmarried Participant fails to designate a Beneficiary or if the
designated Beneficiary fails to survive the Participant, the Beneficiary shall
be the surviving descendants of the Participant (who shall take per stirpes) and
if there are no surviving descendants, the Beneficiary shall be the
Participant’s estate. For the purposes of the foregoing sentence, the term
“descendants” shall include any persons adopted by a Participant or by any of
his descendants.
A married Participant’s Beneficiary shall be his Spouse unless the Participant
has designated a non-Spouse Beneficiary with the written consent of his Spouse
given in the presence of a notary public on a form provided by the Committee, or
unless the terms of a qualified domestic relations order require payment to a
non-Spouse Beneficiary. A married Participant’s designation of a non-Spouse
Beneficiary in accordance with the preceding sentence shall remain valid until
revoked by the Participant or until the Participant marries a Spouse who has not
consented to a designation in accordance with the preceding sentence.
For the purposes of this definition, revocation of prior Beneficiary
designations will occur when a Participant (i) files a valid designation with
the Committee; or (ii) files a signed statement with the Committee evidencing
his intent to revoke any prior designations.

 



--------------------------------------------------------------------------------



 



2.

      Effective August 1, 2005, the definition of “Spouse” in Article 2 of the
Plan is hereby revised to read as follows:
Spouse shall mean the person who was married to the Participant (in a civil or
religious ceremony recognized under the laws of the state where the marriage was
contracted and also recognized under federal law including the Defense of
Marriage Act and the Code) immediately prior to the date on which payments to
the Participant from the Plan begin. If the Participant dies prior to the
commencement of benefits, Spouse shall mean a person who is married to a
Participant (as defined above) on the date of the Participant’s death. A
Participant shall not be considered married to another person as a result of any
common law marriage whether or not such common law marriage is recognized by
applicable state law.
3.
     Effective August 1, 2005, Section 3.01(a) is hereby deleted in its entirety
and a new Section 3.01(a) is substituted in lieu thereof as follows:

  (a)   In General. If an Eligible Employee is normally scheduled to work forty
(40) or more hours per week (“Full-Time Employee”), such Eligible Employee shall
participate in the Plan in accordance with Section 3.01(b) below. If an Eligible
Employee is normally scheduled to work fewer than forty (40) hours per week
(“Part-Time Employee”), such Eligible Employee shall participate in the Plan in
accordance with Section 3.01(c) below. .

4.
      Effective January 1, 2005, Section 3.01(b)(1) is hereby revised to read as
follows:

  (1)   For purposes of becoming eligible to make Pre-Tax Contributions and for
all other purposes of the Plan related to making Pre-Tax Contributions (e.g.
Investment Funds and elections) other than eligibility to receive an Employer
Contribution and an allocation of forfeitures, the later of (i) the first day of
the payroll period that is as soon as administratively feasible after the
Eligible Employee has completed ninety (90) days of Employment and attained age
18 or (ii) the date the Employee becomes a member of the class of Eligible
Employees.

5.
      Effective January 1, 2005, Section 3.01(c) is hereby revised to read as
follows:

  (c)   Part-Time Employees. An Eligible Employee who is a Part-Time Employee
shall become a Participant in the Plan for all purposes of the Plan on the first
day of the payroll period that is as soon as administratively feasible following
the later of (i) the date on which the Eligible Employee has both completed one
Year of Eligibility Service and attained age 18 or (ii) the date the Employee
becomes a member of the class of Eligible Employees.

 



--------------------------------------------------------------------------------



 



6.
      Effective August 1, 2005, a new Section 3.01(e) is hereby added to the
Plan as follows:

      3.01(e) Change in Status.

  (i)   Change from Full-Time to Part-Time. If an Eligible Employee changes
employment status from Full-Time to Part-Time, such Eligible Employee will begin
participation in the Plan as follows:

  (A)   If the Eligible Employee satisfies the requirements of Section 3.01(b)
before becoming a Part-Time Employee, such Eligible Employee shall continue
participation in the Plan even if the requirements of Section 3.01(c) have not
been satisfied.     (B)   If the Eligible Employee had not satisfied the
requirements of Section 3.01(b) before becoming a Part-Time Employee, such
Eligible Employee must satisfy the requirement of Section 3.01(c), but counting
all Employment as a Full-Time Employee and a Part-Time Employee.

  (ii)   Change from Part-Time to Full-Time. If an Eligible Employee changes
employment status from Part-Time to Full-Time, such Eligible Employee will begin
participation in the Plan on the earlier of the following dates:

  (A)   For an Eligible Employee who satisfies the requirements of
Section 3.01(b) (but only counting Employment after becoming a Full-Time
Employee), the date specified in Section 3.01(b).     (B)   For an Eligible
Employee who satisfies the requirements of Section 3.01(c) (counting Employment
both as a Part-Time Employee and a Full-Time Employee), the date specified in
Section 3.01(c).

7.
      Effective August 1, 2005, Section 4.01 is hereby revised to read as
follows:

  4.01   Pre-Tax Contributions.         Effective on the Participant’s initial
Entry Date, or other date on which the Participant first begins participation in
the Plan in accordance with Article 3, a Participant may elect to make Pre-Tax
Contributions to the Plan. If a Participant fails to elect to make Pre-Tax
Contributions at that time, a Participant may elect to make Pre-Tax
Contributions to the Plan effective as of the first day of any subsequent month
(except during periods of suspension – see Section 4.03). A Participant’s
Pre-Tax Contributions to the Plan shall be made by means of payroll deduction. A
Participant may contribute as a Pre-Tax Contribution any whole percentage from
1% to 25% of his Compensation during any Plan Year.

 



--------------------------------------------------------------------------------



 



8.
      Effective August 1, 2005, Section 4.03(a) is hereby revised to read as
follows:

  (a)   Change in Contribution Percentage. A Participant may increase or
decrease the percentage of his Compensation contributed as a Pre-Tax
Contribution effective as soon as administrative feasible following delivery of
written notice to the committee or by other means as approved by the Committee.

9.
      Effective August 1, 2005, Section 4.03(b) is hereby revised to read as
follows:

  (b)   Suspension of Contributions. A Participant may suspend his Pre-Tax
Contributions at any time by properly completing a form prescribed by the
Committee. The suspension of Pre-Tax Contributions will be effective on the
first day of the Participant’s normal payroll period that begins 30 days after
the Participant delivers the completed form to the Committee. A Participant may
resume making Pre-Tax Contributions as soon as administratively feasible after
informing the Committee in writing prior to the date on which the Pre-Tax
Contributions are to resume. The Committee, on a nondiscriminatory basis, may
prescribe a lesser number of days on which the suspension of Pre-Tax
Contributions is to be effective. A Participant’s Pre-Tax contributions shall
automatically be suspended beginning on the first payroll period that commences
after the Participant is not in receipt of Compensation, the Participant’s
layoff or the Participant’s Authorized Absence without pay.

10.
      Effective January 1, 2005 Section 8.01(c)(1) is hereby revised to read as
follows:

  (1)   Account Less Than $1,000. If the Participant’s vested Account balance is
less than or equal to $1,000 at the time of the Distribution, such Account will
be distributed in a lump sum no later than 60 days after the end of the Plan
Year in which such Termination Date occurred.

11.
      Effective August 1, 2005, Section 9.13 is hereby revised to read as
follows:

  9.13   Directed Investment.         A Participant who requests a loan shall be
deemed to have directed the Committee to invest assets held in his Account by
the amount of the loan, and until such loan is repaid, such loan shall be
considered a directed investment of the Participant’s Account hereunder. The
Plan monies which are used to fund the Participant loan shall be withdrawn from
the Participant’s Account in the following order (and principal and interest
loan repayments shall be added back to such Accounts in the same order):

  (a)   the Pre-Tax Contribution Account;

 



--------------------------------------------------------------------------------



 



  (b)   the Rollover Account;     (c)   the Qualified Nonelective Contribution
Account; and     (d)   the Prior Employer Account (in accordance with the
Committee’s determination of the order of sub-accounts under the Prior Employer
Account)

Within each such Account the monies which are used to fund the Participant loan
shall be withdrawn on a pro rata basis according to the value of the Investment
Funds in which such Account was invested. Principal and interest payments on the
loan will be allocated to the Participant’s Investment Funds according to the
Participant’s investment election at the time of the payment. Prior to
January 1, 1999, loans could also be made from a Participant’s Employer Matching
Contribution Account. If a loan was made out of the Participant’s Employer
Matching Contribution Account, repayment of principal and interest attributable
to such Account shall be allocated to the Participant’s Company Stock Fund.
***********
     Except as amended herein, the Plan shall remain in full force and effect.
     IN WITNESS WHEREOF, Genuine Parts Company, acting through the Committee has
caused this Amendment to the Plan to be executed on the date shown below but
effective as of the date indicated above.

                  COMMITTEE TO THE
GENUINE PARTNERSHIP PLAN
 
           
 
  By:        
 
     
 
        Frank Howard, acting on behalf of the Committee
 
           
 
  Date:        
 
     
 
   

 